1    CHARLES S. PAINTER (SBN 89045)
     REBECCA L. MENENDEZ (SBN 262487)
2    ERICKSEN ARBUTHNOT
     100 Howe Avenue, Suite 110 South
3    Sacramento, CA 95825-8201
     (916) 483-5181 Telephone
4    (916) 483-7558 Facsimile

5
     Attorneys for Defendant, ESA MANAGEMENT, LLC

6
     HARRY E. HUDSON, JR. (SBN 114512)
     343 East Main Street, Suite 314
     Stockton, CA 95202
7    (209) 463-9715 Telephone
     (209) 235-0217 Facsimile
8
     Attorneys for Plaintiffs
9

10

11                              UNITED STATES DISTRICT COURT
12                                     EASTERN DISTRICT
13

14   SUZANNA REECE, RICHARD VALLES,      )           Case No.: 2:18-cv-00466 MCE DB
     JR., C.A.R., a minor, C.A.V., a minor, and
                                         )
15   C.V., a minor,                      )
                                         )           STATUS REPORT & ORDER
16               Plaintiffs,             )           EXTENDING TIME TO FILE
                                         )           DISPOSITION DOCUMENTS
17   v.                                  )
                                         )           Action Filed: September 27, 2016
18   EXTENDED STAY HOTELS, EXTENDED )                Trial: None
     STAY AMERICA, EXTENDED STAY         )
19   AMERICA-STOCKTON,                   )
                                         )
20               Defendants.             )
     ___________________________________
21

22

23

24

25

26

27

28


     STATUS REPORT & ORDER
     17-087/PLEADING.014                     - 1 -
     RLM:ess
1           On or about December 3, 2018, the Parties notified the Court that this matter has settled.

2    The Court Ordered that the case be dismissed on or before March 4, 2019. Additional time is

3    requested for compliance. Plaintiffs’ counsel has recently suffered a personal loss, and due to

4    that, Defense counsel has been preparing the Minors’ Compromise documents, which requires

5    input from Plaintiffs’ counsel. Plaintiffs’ counsel has been understandably unavailable but is

6
     working with us towards our mutual goal of bringing this case to its conclusion. The Parties
     request that the time for Dismissal be extended to May 1, 2019.
7
     DATED: February 25, 2019
8
                                                       ERICKSEN ARBUTHNOT
9
                                                       /S/ Charles S. Painter
10                                            By:
                                                       CHARLES S. PAINTER
11                                                     REBECCA L. MENENDEZ
                                                       Attorneys for Defendants
12                                                     ESA MANAGEMENT, LLC
13
     DATED: February 20, 2019
14
                                                       LAW OFFICES OF HARRY E.
15                                                     HUDSON, JR.
16                                                     /S/ Harry E. Hudson, Jr.
                                              By:      as authorized on 2/14/19
17
                                                       HARRY E. HUDSON, JR.
18                                                     Attorneys for Plaintiffs
19

20          IT IS SO ORDERED.

21   Dated: February 25, 2019
22

23

24

25

26

27

28


     STATUS REPORT & ORDER
     17-087/PLEADING.014                       - 2 -
     RLM:ess
